Title: To Thomas Jefferson from Hugh O’Connors, 26 December 1805
From: O’Connors, Hugh
To: Jefferson, Thomas


                  
                     Please your Excellency 
                     
                     Philedelphia Decr. 26th. 1805
                  
                  I took the Liberty of Writeing you two Letters from Baltimore Stateing to you my Situation and that of my long family, to Which I now Refer you, and as you were pleased to order me no Ansr. I now take up my pen to Remind you of my Solliscitations hopeing that Your Humanity may lead you to Consider my Case, and that you will be pleased to fix me to some place Under the Government that may Enable me to Support a long and Helpless family being all Females but one Boy thirteen year old, I can get you the first Recommendations. in New york also here if you Require them, that I am a person that you can place trust in—I am your Excellencys most obedt. Humble Servant
                  
                     Hugh OConnors 
                     
                  
               